COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00476-CR
Style:                    Michael Paul Parkinson v. The State of Texas
Date motion filed*:       March 19, 2015
Type of motion:           Second Motion to Extend Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

Is appeal accelerated?        No.

If motion to extend time:
       Original due date:                  January 9, 2015
       Number of extensions granted:            1        Current Due Date: April 9, 2015
       Date Requested:                     June 9, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due:
                      No further extensions of time will be granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Given the notice from the Clerk of Court on 1/8/15 granting appellant’s motion for
          an extension of time to file appellant’s brief advised appellant that no further
          extensions would be granted, since the first motion requested 90 days, and because
          there are still 2 weeks until the 4/9/15 deadline, we DENY appellant’s second motion
          for a 60-day extension. Accordingly, if the appellant’s brief is not filed by 4/9/15, we
          will abate this case for a hearing. See TEX. R. APP. P. 38(b)(2).

Judge’s signature: /s/ Laura C. Higley
                   

Date: March 24, 2015
November 7, 2008 Revision